MAKAR, J.,
concurring with opinion.
Affirmance is due whether under the more deferential standard of appellate review established by the Legislature in 2011, see § 390.01114(4)(b)(2), Florida Statutes, or the more pliant one previously fashioned and applied by Florida appellate courts. See generally In re Doe 13-A, 136 So.3d 723 (Fla. 1st DCA 2014) (concurring/dissenting opinions discussing the different standards).1 The minor’s testimony, which was not subject to cross-examination, fell short of the clear and convincing standard required to obtain a judicial order that her parents not be notified she is seeking to terminate her pregnancy (under Florida law, she has the right to seek the medical procedure even if her parents are notified and do not consent); see § 743.065, Fla. Stat. (2016). Among many evidentiary deficiencies, the minor did not know what the medical procedure involved (and had no plan if post-surgical complications arose), had accepted little or no responsibility for “anything at all” in her life, and planned on her parents paying for the procedure. The limited evidentiary record paints a portrait of an emotionally overwhelmed young woman lacking sufficient maturity to make this critical decision independent of her parents for whom she expressed only a generalized fear about their possible reaction. On appeal, the “question is only whether a reasonable judge could have reached the conclusion of this trial judge based on the non-adversarial appellate record presented under the über-def-erential standard of appellate review. This exercise in appellate restraint requires affirmance.” Id. at 748 (Makar, J., dissenting).

. For the past three years, the statewide approval rate for judicial grants of petitions has grown from about 89.5% in 2013, to 90.5% in 2014, to 94.7% in 2015. See Office of State Ct. Admin., Parental Notice of Abortion Act: Petitions Filed and Disposed by Circuit and County, January through December 2013, 2014 & 2015 (on file with the administration). Correspondingly, the dismissals of petitions have declined from about 10.5% in 2013, to 9.5% in 2014, to 5.3% in 2015. Id.